Citation Nr: 0904960	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  98-21 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis of service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Navy from January 
1945 to July 1970.  Appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied entitlement to service 
connection for the cause of the veteran's death and denied 
Appellant's entitlement to DIC under 38 U.S.C.A. § 1310.

In February 2000, October 2003, and March 2006 the Board 
remanded the appellant's case to the RO for further 
evidentiary development.

This matter had been subject to an automatic stay implemented 
by the Board after the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2000) was issued.  This stay was lifted on January 
22, 2009 following the United States Supreme Court's denial 
of a writ of certiorari filed by the Haas appellant.  See 
Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525).  
This matter is therefore before the Board for its 
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1998; the primary cause of 
death of was cardiac arrest due to congestive heart failure 
due to coronary artery disease.  Diabetes mellitus was a 
significant condition contributing to the veteran's death but 
not related to the primary cause of his death.

2.  Direct service connection for benign prostatic 
hypertrophy was granted in a January 1971 rating decision.
 
3.  The veteran did not step foot in Vietnam and exposure to 
herbicides during the veteran's service has not been 
demonstrated.

4.  There is no evidence of diabetes mellitus or coronary 
artery disease until many years after service, and no medical 
evidence of a relationship between diabetes mellitus or 
coronary artery disease and active service.

5.  The service-connected prostatic hypertrophy was not a 
principal or a contributory cause of the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The appellant was provided with an April 2003 letter in which 
the RO notified her of what evidence was required to 
substantiate her DIC claim.  This letter informed her of what 
evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance the VA could provide the 
appellant in obtaining this evidence.  Finally, this letter 
notified the veteran that she should submit any relevant 
evidence in her possession.  This letter met the duty to 
notify the appellant in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The second and 
third elements of Dingess notice were provided in the April 
2003 letter.  The appellant, however, did not receive notice 
about what evidence was needed to establish a rating or 
notice regarding an effective date until May 2006.  The Court 
has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As the appellant's DIC claim is being denied, and no rating 
or effective date is being assigned, she has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The April 2003 letter informed the appellant of what evidence 
was needed to substantiate the claim for service connection 
for the cause of the veteran's death, including how to 
establish entitlement based on conditions not yet service 
connected.

She was informed in a November 1998 statement of the case of 
what condition the veteran was service-connected for at the 
time of his death.  Such a post-decisional document could not 
provide VCAA notice.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The appellant had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided 
in the 1998 statement of the case.  She has had more than a 
decade in which to submit argument and evidence and had the 
opportunity to request a hearing.  She has also demonstrated 
actual knowledge of the conditions for which the veteran was 
service connected by arguing that the grant of service 
connection for prostate disease represented a concession that 
he had served in Vietnam.

Proper VCAA notice came after the initial adjudication of the 
claim.  The timing deficiency was remedied by the fact that 
the appellant's claim was readjudicated by the RO in May 
2003, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the appellant in the 
development of her claim.  The veteran's service treatment 
records, service personnel records, VA treatment records and 
private treatment records have been obtained.  A VA 
examination has been conducted and a sufficient medical 
opinion has been obtained.  

The appellant has identified other records in support of her 
claim, and VA has unsuccessfully attempted to obtain these 
records.  VA has attempted to obtain records of the veteran's 
reported treatment at the Long Beach VA Medical Center 
(VAMC), but was informed in January 2003 that there was "no 
registration date or treatment dates" that could be found.  
In addition, records from private ophthalmologist Dr. K.S. 
were requested, but a response was never received.

A National Institutes of Health article describing diabetes 
mellitus as a major risk factor for cardiovascular disease 
was submitted in August 2006 without an evidence waiver.  As 
there is no competent evidence linking diabetes to service, 
this article is not pertinent to the appellant's claim.  
38 C.F.R. § 20.1304 (2008).  An additional remand to allow 
the agency of original jurisdiction to first consider this 
evidence is therefore unnecessary and would only serve to 
further delay appellant's claim.

Although appellant is requesting a second VA opinion to 
determine whether there is a nexus between the veteran's 
diabetes mellitus and his service.  No competent evidence has 
been presented suggesting that the veteran's diabetes 
mellitus was incurred in-service; further opinion is 
therefore unnecessary.  See 38 U.S.C.A. § 5103A(d).

As the appellant has indicated that there is no outstanding 
evidence to be obtained, the Board may proceed with 
consideration of her claim.  

DIC

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service- 
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If cardiovascular disease or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such conditions during service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

As for the appellant's contention that the diabetes mellitus 
which contributed to the veteran's death was the result of 
exposure to Agent Orange during service, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The presumption requires that the veteran actually stepped 
foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 
(2008); VAOPGCPREC 27-97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Factual Background

The veteran died on May [redacted], 1998.  His death certificate 
listed the primary cause of death as cardiac arrest due to 
congestive heart failure due to coronary artery disease.  
Diabetes mellitus was also listed as a significant condition 
contributing to the veteran's death but not related to the 
primary cause of death.

The veteran's January 1945 entrance examination was negative 
for any relevant abnormalities.  A January 1962 treatment 
note reflects the veteran's complaints of chest and 
epigastric pain following "much" physical exercise the 
previous day.  Physical examination revealed that his chest 
was clear to palpation, percussion and auscultation, and that 
his heart displayed a normal sinus rhythm and was not 
enlarged.  An impression of a "possible cardiospasm" was 
made.   His remaining service treatment records were negative 
for any complaints, symptoms or treatments for heart disease 
or diabetes mellitus.

The veteran's July 1970 discharge examination found that, 
according to a chest film, his left hemidiaphragm was 
elevated mostly in its posterior aspect.  The examiner noted 
that "this may be an eventration" but did not provide any 
further information.  The examiner also found that his heart 
size remained "at the upper limits of normal," recommended 
that it "be evaluated, periodically" and noted that it was 
not considered disabling.  Urinalysis was negative for sugar.  
No other relevant abnormalities were reported.

Service personnel record indicated that the veteran served 
aboard the USS Long Beach during his Vietnam service.

The appellant submitted a copy of the veteran's July 1970 
discharge examination attached to an undated notice.  This 
notice informed the veteran that a defect had been found 
during his discharge examination, that such a defect did not 
disqualify him from the performance of his duties and did not 
"entitle [him] to disability benefits", and that he "may 
be entitled" to VA benefits.  The notice further directed 
the veteran to contact the appropriate representative for 
information.  This notice was not contained in the veteran's 
service treatment records.

An October 1970 VA chest X-ray, conducted in conjunction with 
his prostate service-connection claim, revealed that the 
veteran's heart and aorta appeared normal and that his left 
hemidiaphragm was elevated.  His osseous structures were 
intact and normal.  An impression of an elevation of the left 
hemidiaphragm with an otherwise negative chest X-ray was 
made.  The accompanying physical examination found that the 
veteran's heart was "not enlarged to percussion."  

Direct service connection for a prostate condition was 
granted in a January 1971 rating decision.  This grant was 
based upon a May 1958 service treatment record demonstrating 
treatment for a prostate infection.

Private treatment records reveal that the veteran was 
admitted for a urinary tract infection with acute 
epididymitis in August 1990.  These records also revealed 
that the veteran underwent a bilateral pelvic lymphadenectomy 
radical prostatectomy for prostate carcinoma in July 1991, as 
well as a bladder neck contracture in July 1992.

A July 1991 private cardiology treatment record indicated 
that the veteran had a myocardial infarction in 1985, and 
that he underwent coronary bypass surgery in 1980.  
Hypertension since 1980 was also reported, as was a right-
sided hemiparesis stroke that occurred in approximately 1986.  
Diabetes mellitus, with an approximate 1985 onset date, was 
reported in an August 1990 private treatment note.

Private treatment records demonstrate that the veteran 
underwent coronary artery bypass surgery in October 1991 and 
April 1992.  Cardiomegaly was noted on a February 1991 chest 
X-ray.  An October 1991 treatment note also referenced  
coronary artery bypass surgery that was performed in 
approximately 1980.  Cardiac catheterization was performed in 
October 1991.   

In July 1992, the veteran was treated for congestive heart 
failure and it was noted that his prognosis was guarded due 
to "very frequent admissions in the last six months" for 
recurrent attacks of congestive heart failure and angina 
pectoris.  A July 1992 chest X-ray revealed an impression of 
status post coronary bypass surgery without evidence of 
cardiomegaly or pulmonary venous hypertension.  

An April 1998 private echocardiographic report shows that the 
veteran was found to have severe focal and diffuse left 
ventricular dysfunction with severe associated mitral 
insufficiency.

A Naval Historical Center Ships' Histories Branch letter 
dated December 2002 noted that the USS Long Beach was located 
in Vietnamese waters at various times between November 1966 
and January 1970. 

A March 2003 letter from the National Archives and Records 
Administration (NARA) indicates that the organization lacked 
the resources to search for requested copies of deck logs 
from November 1966 through March 1970, a request that would 
total approximately 2400 pages.  In addition, NARA noted that 
a 2001 policy change removed all deck logs from nuclear-
powered naval vessels from open shelving for additional 
classification.  They also noted that the organization 
"ha[d] never seen an instance where a large capital ship 
such as a cruiser, battleship or aircraft carrier docked at a 
Vietnamese port," a classification that included the USS 
Long Beach.

A VA opinion regarding the veteran's cause of death was 
obtained in July 2005.  The VA examiner, an Occupational and 
Environmental Medicine Physician, reviewed the veteran's 
claims folder prior to rendering his opinion.  The examiner 
found that there was no nexus between the veteran's service-
connected prostate hypertrophy and his cause of death, namely 
his cardiac arrest.  

In addition, the examiner opined that the "causes of 
enlargement of the heart (cardimegaly) are too numerous to 
draw any correlation between this apparently incidental 
finding and the veteran's death, almost three decades later 
from cardiac arrest."  Had the findings from the discharge 
chest X-ray demonstrated "serious pathology or risk of 
morbidity" the examiner would have expected to find evidence 
of cardiac disability in the early 1970s which was not 
contained in the record.  

Further, cardiomegaly could sometimes occur as the result of 
cardiac valvular disease, hypertension, cardiac disease or 
coronary artery disease; in other instances it was a benign 
finding with no associated morbidity or pathology.  Equating 
the July 1970 finding with the cause of the veteran's 1998 
death, in the absence of a clinical cardiac chronology would, 
in the examiner's opinion, "require major speculation."

In addition, the physician opined that prostate cancer 
"would not be expected to materially influence the veteran's 
underlying and non-service connected coronary artery 
disease" which was the primary pathology leading to his 
death.  The examiner also noted that the clinical chronology 
of coronary artery disease leading to congestive heart 
failure and infarction is "entirely straightforward."

In a December 2005 statement C.J. indicated that she had 
cared for the veteran from 1970 until his death.  She 
performed such activities as transporting him to the doctor, 
picking up his prescriptions, assisting with his daily 
hygiene and preparing in his meals.

Analysis

Service connection for the cause of death would potentially 
be possible if diabetes, which was a contributory cause of 
death, were incurred in service.  There is, however, no 
competent evidence linking diabetes to service.  A July 1970 
blood test was negative for elevated sugar and the first 
contemporaneous finding of diabetes was in 1985.  

While the veteran served in the waters off Vietnam, there is 
no evidence that he actually stepped foot on land.  His 
receipt of the Vietnam Campaign and Service Medals do not 
establish that he was on land.  See Haas v. Peake, VAOPGCPREC 
27-97.  There is no record of the veteran reporting that he 
was ever on land in Vietnam.  

It has been contended that the January 1962 complaint of 
chest and epigastric pain following heavy physical exercise, 
and the veteran's July 1970 discharge examination showing 
that his heart size was "at the upper ends of normal" 
represented the presence of the fatal heart disease in 
service.  The only medical opinion on this question, however, 
is that of the VA physician who provided a negative opinion.

The opinion is supported by an October 1970 chest X-ray, 
conducted some three months after the veteran's discharge, 
which found that the veteran's heart was normal.   The post-
service treatment records are negative for heart disease 
until a purported 1985 myocardial infarction.  

The July 2005 VA examination declined to find a nexus between 
either the veteran's service-connected prostate condition or 
the purported July 1970 cardimegaly and his May 1998 death.  
No medical opinion has been provided which establishes such a 
nexus, nor has one been provided which establishes a nexus 
between the veteran's diabetes mellitus and his service.  
There is therefore no competent evidence that establishes a 
basis for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.

The Board notes the appellant's belief that the veteran's 
diabetes mellitus and coronary artery disease developed as a 
result of his service, including exposure to Agent Orange.  
However, the appellant is not a medical professional, and is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Exposure to Agent Orange has not been demonstrated 
and a qualified medical professional has not expressed an 
opinion establishing such a nexus.

The appellant and her representative contend that the veteran 
was service-connected for his prostate condition a as result 
of presumptive exposure to Agent Orange while in Vietnam, 
however, a review of the January 1971 rating decision reveals 
that this is not the case.  The January 1971 rating decision 
clearly states that direct service connection was being 
granted for the veteran's prostate condition as a result a 
1958 service treatment note demonstrating treatment for a 
prostate infection.

As the competent evidence is against a link between diabetes 
mellitus or coronary artery disease and a disease or injury 
in service, the weight of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
Reasonable doubt does not arise and the claim must be denied. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


